 Case: 3:18-cv-00101-SLO Doc #: 17 Filed: 06/11/20 Page: 1 of 2 PAGEID #: 1204




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

MOZETTE CHINN,                            : Case No. 3:18-cv-101
                                          :
      Plaintiff,                          : Magistrate Judge Sharon L. Ovington
                                          : (by full consent of the parties)
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
      Defendant.                          :


                               DECISION AND ENTRY


      This case is before the Court on the parties’ Joint Motion for an Award of

Attorney’s Fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412.

(Doc. #16). Specifically, the parties stipulate and petition this Court under EAJA to

enter an order awarding Plaintiff $5,200.00 (five thousand two hundred dollars) in

attorney fees and $0.00 in costs. Prior to Plaintiff filing an EAJA petition, the parties

jointly reached a resolution to settle EAJA fees in this case. Their Stipulation

represents a compromise on disputed positions and is not intended to set precedent for,

or a representation of, any specific hourly rate or total number of hours.

      The award of attorney fees will fully satisfy and settle any and all of Plaintiff’s

claims for attorney fees, costs, and expenses under 28 U.S.C. § 2412 in this case. Any

fees paid belong to Plaintiff and can be offset to satisfy any pre-existing debt that

Plaintiff owes the United States, pursuant to the decision in Astrue v. Ratliff, 560 U.S.
  Case: 3:18-cv-00101-SLO Doc #: 17 Filed: 06/11/20 Page: 2 of 2 PAGEID #: 1205




 586, 130 S.Ct. 2521 (2010).

        After the Court enters this award, if counsel for the parties can verify that

 Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

 award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly

 signed by Plaintiff.

                        IT IS THEREFORE ORDERED THAT:

       1.     The Parties’ Joint Motion for an Award of Attorney’s Fees
              under the Equal Access to Justice Act (Doc. #16) is accepted
              and Defendant shall pay Plaintiff’s attorney fees, costs, and
              expenses in the total amount of $5,200.00;

       2.     Counsel for the parties shall verify, within thirty days of this
              Decision and Entry, whether or not Plaintiff owes a pre-
              existing debt to the United States subject to offset. If no such
              pre-existing debt exists, Defendant shall pay the EAJA award
              directly to Plaintiff=s counsel pursuant to the EAJA assignment
              signed by Plaintiff; and

       3.     The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.

Date: June 11, 2020                               s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                              2
